Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 1 of 33

CHUBE

NOTICE

Policy Period: MAY 1, 2019 TO MAY 1, 2020
Effective Date: MAY 1, 2019
Policy Number: 7944-46-01

Insured Name: JUJAMCYN THEATERS, LLC

Issue Date: MAY 14, 2019

 

NOTICE: THESE POLICY FORMS AND THE

APPLICABLE RATES ARE EXEMPT FROM THE FILING
REQUIREMENTS OF THE NEW YORK INSURANCE LAW
AND REGULATIONS. HOWEVER, THE FORMS AND RATES
MUST MEET THE MINIMUM STANDARDS OF THE NEW
YORK INSURANCE LAW AND REGULATIONS.

 

 

 

CLASS:2 RISK
STATISTICAL CODE: 2-14160

Form 10-02-0990 (Rev. 2-17)
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 2 of 33

Customarg Series
CHUBB’ Entertainment Insurance Program

Premium Bill

Policy Period MAY 1, 2019 TO MAY 1, 2020
Effective Date MAY 1, 2019

Policy Number 7944-46-01

Insured JUJAMCYN THEATERS, LLC

Name of Company FEDERAL INSURANCE COMPANY

Date Issued MAY 14, 2019

Portion of total premium attributable for terrorism and statutory standard fire where applicable
is $36,469.00

PLEASE SEND PAYMENT TO AGENT OR BROKER.

 

 

Date Payment Due Premium
MAY 1, 2019 $ 65,830.44
AUGUST 1, 2019 $ 64,876.75
NOVEMBER 1, 2019 $ 64,876.75
FEBRUARY 1, 2020 $ 64,876.75
TOTAL $ 260,460.69
WHEN SENDING PAYMENT, PLEASE INDICATE POLICY NUMBER ON YOUR CHECK.
NOTE: PLEASE RETURN THIS BILL WITH PAYMENT AND INCLUDE ANY ADDITIONAL CHANGES.
NYFF $ 953.69
Producer:
AON ALBERT G RUBEN INSURANCE SERVICES INC.
171 MADISON AVE STE 401
NEW YORK, NY 10016-0000
last page

 

Form 80-02-9020 (Ed. 4-94) Premium Bill Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 3 of 33

CHUBE

IMPORTANT NOTICE TO POLICYHOLDERS
TERRORISM RISK INSURANCE ACT

This Important Notice is being provided with your policy to further satisfy the disclosure
requirements of the Terrorism Risk Insurance Act.

At the time you received the written offer for this policy, we provided you with an Important
Notice to Policyholders indicating that the insurance provided in your policy for losses caused by
certain acts of terrorism (as defined in the Terrorism Risk Insurance Act) would be partially
reimbursed by the United States of America, pursuant to the formula set forth in the Terrorism Risk
Insurance Act. In addition, as required by the Terrorism Risk Insurance Act, we:

e indicated that we would make available insurance for such losses in the same manner as we
provide insurance for other types of losses;

° specified the premium we would charge, if any, for providing such insurance; and

° except to the extent prohibited by law, gave you the opportunity to reject such insurance and
have a terrorism exclusion, sublimit or other limitation included in your policy.

This Important Notice refers back to that Important Notice and provides information about your
decision and the manner in which your policy has been subsequently modified.

If:

° You rejected terrorism insurance under the Terrorism Risk Insurance Act, your policy
includes the appropriate amendatory endorsement(s).

° You did not reject terrorism insurance under the Terrorism Risk Insurance Act, the premium
charged for your policy, including that portion applicable to terrorism insurance under the
Terrorism Risk Insurance Act, is shown in your policy. To the extent your policy includes a
limitation on terrorism insurance, it has been modified so that such limitation does not apply
to terrorism insurance under the Terrorism Risk Insurance Act.

Please carefully review your policy and the Important Notice previously provided to you for further
details. Please remember that only the terms of your policy establish the scope of your insurance
protection.

Please note that if your policy:

e provides commercial property insurance in a jurisdiction that has a statutory
standard fire policy, the premium we charge for terrorism insurance under the
Terrorism Risk Insurance Act, includes an amount attributable to the insurance
provided pursuant to that standard fire policy. Re jection of such statutory
insurance is legally prohibited.

e is a workers compensation policy, re jection of insurance for terrorism is legally
prohibited.

If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance
Act exceed $100 billion in a calendar year, the Treasury shall not make any payment for any portion
of the amount of such losses that exceeds $100 billion.

If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance
Act exceed $100 billion in a calendar year and we have met our insurer deductible under the
Terrorism Risk Insurance Act, we shall not be liable for the payment of any portion of the amount of
such losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to
pro rata allocation in accordance with procedures established by the Secretary of the Treasury.

last page

 

Form 99-10-0732 (Rev. 1-15)

Important Notice Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 4 of 33

CHUBE

IMPORTANT NOTICE TO POLICYHOLDERS

This Important Notice is not your policy. Please read your policy carefully to determine
your rights, duties, and what is and what is not covered. Only the provisions of your
policy determine the scope of your insurance protection.

THIS IMPORTANT NOTICE PROVIDES INFORMATION CONCERNING POSSIBLE
IMPACT ON YOUR INSURANCE COVERAGE DUE TO COMPLIANCE WITH
APPLICABLE TRADE SANCTION LAWS.

PLEASE READ THIS NOTICE CAREFULLY.

Various trade or economic sanctions and other laws or regulations prohibit us from providing
insurance in certain circumstances. For example, the United States Treasury Department’s Office
of Foreign Asset Control (OFAC) administers and enforces economic and trade sanctions and
places restrictions on transactions with foreign agents, front organizations, terrorists, terrorists
organizations, and narcotic traffickers. OFAC acts pursuant to Executive Orders of the President
of the United States and specific legislation, to impose controls on transactions and freeze foreign
assets under United States jurisdiction. (To learn more about OFAC, please refer to the United
States Treasury’s web site at http://www .treas.gov/ofac.)

To the extent that you or any other insured, or any person or entity claiming the benefits of this
insurance has violated any applicable sanction laws, this insurance will not apply.

We have added a condition or section that applies to the entire policy called Compliance With
Applicable Trade Sanctions, which stipulates that your insurance policy does not apply to the
extent that trade or economic sanctions or other laws or regulations prohibit us from providing
insurance.

last page

 

Form 99-10-0792 (Ed. 9-04)

important Notica Pagal
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 5 of 33

CHUBE

POLICYHOLDER NOTICE

All of the members of the Chubb Group of Insurance companies doing business in the United States
(hereinafter “Chubb”) distribute their products through licensed insurance brokers and agents
(“producers”). Detailed information regarding the types of compensation paid by Chubb to
producers on US insurance transactions is available under the Producer Compensation link located
at the bottom of the page at www.chubb.com, or by calling 1-866-588-9478. Additional information
may be available from your producer.

Thank you for choosing Chubb.

last page
Form 99-10-0872 (Ed. 6-07) Policyholder Notice Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 6 of 33

CHUBE

New York City
Department Of
Buildings — Building
Owner Registration
Requirement To
Prevent Jurisdictional
Inspection Fines

Form 99-10-0996 (Ed. 4-18)

Important Notice To Policyholders

THIS IMPORTANT NOTICE PROVIDES INFORMATION CONCERNING
NEW YORK CITY LOCATIONS REQUIRING JURISDICTIONAL
INSPECTIONS

PLEASE READ THIS NOTICE CAREFULLY

This Notice is intended to inform you that the New York City Department of Buildings requires
building owners to register in the city’s NOW Safety System. Required jurisdictional inspections
can not be filed until this registration process has been completed and the email address of the
building registrant has been provided to Chubb. Failure to complete registration and provide Chubb
with this information will result in our inability to file inspections and can lead to missed inspection
fines of $1,000 or more per object which will be your responsibility.

last page

Important Notice Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 7 of 33

Customarg Series
CHUBB’
Entertainment Insurance Program
FOR
JUJAMCYN THEATERS, LLC
Producer:

AON ALBERT G RUBEN INSURANCE SERVICES INC.
15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

Chubb Servicing Office:

NEW YORK CITY
1133 AVENUE OF THE AMERICAS
NEW YORK, NY 10036

 

Form 80-02-9000 (Ed. 4-94) Page 1 of 7
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 8 of 33

Customargq Series
CHUBE Entertainment Insurance Program

How To Report A Loss

To report a Loss, use the following procedure.

Loss Notification If an Insured Person has a Loss, please contact us by telephone as soon as possible for further
assistance:

Telephone Number: 1-800-252-4670

24 hours a day, 7 days a week

You may also fax the loss report during normal business hours to:
Fax Number
Fax Number: 1-800-300-2538

You may mail your loss report to the following address:
Mailing Address

Chubb Group Of Insurance Companies

Claim Service Center

600 Independence Parkway

P.O. Box 4700

Chesapeake, Va. 23327-4700

 

Form 80-02-9001 (Ed. 6-98) How To Report A Loss Page 1 of 7
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 9 of 33

Customarg Series
CHUBB’ Entertainment Insurance Program

Table Of Contents

This Table Of Contents is provided to acquaint you with the overall organization of this policy.

POLICY ORGANIZATION

Insuring Agreement
Premium Summary
Property Insurance Section
Property Schedule Of Forms & Declarations
Property Contracts *
Property Endorsements
Common Policy Section
Common Policy Conditions

Common Policy Endorsements

 

* Note: Each contract within a section has its own Table Of Contents to facilitate your use of them.

last page

 

Form 80-02-9100 (Ed. 4-94) Table Of Contents Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 10 of 33

CHUBE

Insuring Agreement

Chubb Group of Insurance Companies
202B Hall's Mill Road
Whitehouse Station, NJ 08889

Named Insured and Mailing Address
Policy Number 7944-46-01

JUJAMCYN THEATERS, LLC

246 W 44TH ST Effective Date MAY 1, 2019

NEW YORK, NY 10036
Issued by the stock insurance company
indicated below, herein called the company.

FEDERAL INSURANCE

COMPANY

Producer No. 0054359-99999 Incorporated under the laws of
INDIANA

Producer AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

Company and Policy Period

Insurance is issued by the company in consideration of payment of the required premium.
This policy is issued for the period 12:01 AM standard time at the Named Insured's mailing address shown above:
From: MAY 1, 2019 To: MAY 1, 2020

Your acceptance of this policy terminates, effective with the inception of this policy, any prior policy of the same number
issued to you by us.

This Insuring Agreement together with the Premium Summary, Schedule Of Forms, Declarations, Contracts, Endorsements
and Common Policy Conditions comprise this policy.

In Witness Whereof, the company issuing this policy has caused this policy to be signed by its authorized officers, but this
policy shall not be valid unless also signed by a duly authorized representative of the company.

LA A om6? BA 7) -}—

Secreta:
President y

OC \W-@

Authorized Representative

 

80-02-9800 (Rev. 12-08) Insuring Agreement Page 1 of 7
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 11 of 33

Customargq Series

CHUBB Entertainment Insurance Program

Premium Summary

Named Insured and Mailing Address
JUJAMCYN THEATERS, LLC

246 W 44TH ST
NEW YORK, NY 10036

Praducer No. 0054359-99999

Chubb Group of insurance Companies
202B Hall's Mill Road

Whitehouse Station, NJ 08889

Palicy Number 7944-46-01

Effective Data MAY 1, 2019

Issued by the stock insurance company
indicated below, herein called the company.

FEDERAL INSURANCE
COMPANY

Incorporated under the laws of
INDIANA

Producer AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

Policy Period

From: MAY 1, 2019 To: MAY 1, 2020

12:01 A.M. standard time at the Named Insured's mailing address shown above.

Premium Payment

The First Named Insured shown in the Declarations is responsible for the payment of all premiums and will be the payee for any

return premiums we pay.

Premium Audit

Certain classifications within our rates and rules indicate that premiums calculated therefrom can be significantly affected by
large increases or decreases in your business results. Based upon our underwriting review of information provided by you, we
may at our discretion perform a premium audit. You may also request such an audit.

If an audit is conducted and additional premiums are due, they are payable upon notice to the First Named Insured. If as a result
of an audit the premium paid is greater than the earned premium, we will return the excess to the First Named Insured. The First
Named Insured must keep records of the information we need to perform the audit and send us copies at such times as we may

 

request,
Coverage Rate Premium
PROPERTY INSURANCE SECTION $ 259,507
Issua Data: MAY 14, 2019 continued
Form 80-02-9009 (Rev. 10-05) Premium Summary Paga 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 12 of 33

CHUBE

 

Premium Summary
(continued)

TOTAL $ 259,507

If ATD coverage is provided on this policy, additional certificate and handling fees may be imposed during the policy term.

Coverage Premium

Additional certificate and handling fees may be imposed as respects to certification of pressure equipment as
mandated by State and/or local jurisdictional authorities.

Payment Plan
This policy premium is being billed as follows. The amounts shown are due and payable as of the dates shown below:
Date Payment Due Amount Due
MAY 1, 2019 $ 65,830.44
AUGUST 1, 2019 $ 64,876.75
NOVEMBER 1, 2019 $ 64,876.75
FEBRUARY 1, 2020 $ 64,876.75
NYFF $ 953.69
Issue Data: MAY 14, 2019 last page

 

Form 80-02-9009 (Rev. 10-05) Premium Summary Page 2
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 13 of 33

Property Insurance Section

Declarations

 

Form 80-02-0000 (Ed. 4-94) Declarations

<AmTmVv0eO7TV

oZoOo-oAPDProma
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 14 of 33

CHUBE

Property Insurance

Schedule of Forms

Policy Period MAY 1, 2019 TO MAY 1, 2020
Effective Date MAY 1, 2019

Policy Number 7944-46-01

Insured JUJAMCYN THEATERS, LLC

Name of Company FEDERAL INSURANCE COMPANY

Date Issued MAY 14, 2019

 

The following is a schedule of forms issued as of the date shown above:

 

 

Edition Effective Date
Form Number Date Form Name Date Issued
10-02-0939 3-11 MISCELLANEOUS EQUIPMENT 05/01/19 05/14/19
10-02-2341 3-11 MISCELLANEOUS EQUIPMENT DEFINITION AMENDED - 05/01/19 05/14/19
80-02-0315 1-15 SUPP DEC-IMPAIRMENT OF COMP SERVICES 05/01/19 05/14/19
80-02-0005 1-18 PROPERTY DECLARATIONS 05/01/19 05/14/19
80-02-0023 4-94 NEW YORK MANDATORY DECLARATIONS 05/01/19 05/14/19
80-02-0220 1-15 PROPERTY SUPPLEMENTARY DECLARATIONS 05/01/19 05/14/19
80-02-0225 7-03 PROPERTY SUPPLEMENTARY DEC.-BUSINESS INCOME 05/01/19 05/14/19
80-02-1000 6-05 BUILDING AND PERSONAL PROPERTY 05/01/19 05/14/19
80-02-1004 7-03 BUSINESS INCOME WITH EXTRA EXPENSE 05/01/19 05/14/19
80-02-1017 7-03 ELECTRONIC DATA PROCESSING PROPERTY 05/01/19 05/14/19
80-02-1018 7-03 EXTRA EXPENSE 05/01/19 05/14/19
80-02-1048 7-03 ACCTS REC, FINE ARTS, MONEY & SEC, VAL PAPERS 05/01/19 05/14/19
80-02-1095 7-03 IMPAIRMENT OF COMPUTER SERVICES-MALICIOUS PGM 05/01/19 05/14/19
80-02-1097 6-05 PROPERTY/BI CONDITIONS & DEFINITIONS 05/01/19 05/14/19
80-02-1303 10-06 ADD'L PERIL - EQ LIMIT/DED OR WAITING PERIOD 05/01/19 05/14/19
80-02-1380 6-05 TOT ELEC ARCING,MECH BKDWN,STEAM BOILER EXCL 05/01/19 05/14/19
80-02-1408 7-03 NAMED INSURED 05/01/19 05/14/19
80-02-1644 5-04 ELECTRONIC DATA AND PERIL CHANGES 05/01/19 05/14/19
80-02-1658 1-15 CAP ON CERT. TERRORISM LOSSES (ALL PREMISES) 05/01/19 05/14/19
80-02-1698 10-06 ADD'L PERIL-FLOOD LIMIT/DED OR WAIT.PERIOD 05/01/19 05/14/19
80-02-1933 1-16 AMENDED CONDITIONS - NEW YORK MANDATORY 05/01/19 05/14/19
80-02-5250 6-08 ORD OR LAW & EXISTING GREEN STANDARDS LPB 05/01/19 05/14/19
80-02-5310 2-12 MECH. OR ELECT. SYSTEM OR APPARATUS DEF AMEND 05/01/19 05/14/19
80-02-5355 1-15 SPECIAL WAITING PERIOD PROVISION ADDED 05/01/19 05/14/19
80-02-5357 1-15 ADDITIONAL COVG ADDED - PROHIBITION OF ACCESS 05/01/19 05/14/19
99-10-0996 4-18 IMPORTANT NOTICE-NY LOC INSPECTIONS 05/01/19 05/14/19
last page
Form 80-02-1999 (ED. 6-95) Schedule of Forms Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 15 of 33

CHUBB’ Property Insurance

Declarations
Chubb Group of Insurance Companies
202B Hall's Mill Road
Whitehouse Station, NJ 08889

Palicy Number 7944-46-01
Effective Date MAY 1, 2019

Named Insured and Mailing Address

JUJAMCYN THEATERS, LLC
246 W 44TH ST

Issued by the stock insurance company
NEW YORK, NY 10036

indicated below, herein called the company.
FEDERAL INSURANCE
COMPANY

Producer No. 0054359-99999 Incorporated under the laws of

Producer INDIANA

AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200

SHERMAN OAKS, CA 91403-0000
Policy Period: From: MAY 1, 2019 To: MAY 1, 2020

12:01 A.M. standard time at the Named Insured's mailing address shown above.

Deductible $ 10,000
Waiting Period 24 HOURS
Extended Period UNLIMITED

The information shown above applies to:

« all premises coverages;

¢ all additional coverages; and

¢ debris removal coverage,
and all premises shown in this and all other property declarations, unless corresponding specific information is shown as applicable to a
specific premises or coverage.

Premises Schedule

246 W 44TH ST, NEW YORK, NY 10036

302 WEST 45TH STREET, NEW YORK, NY 10005

219 WEST 48TH STREET, NEW YORK, NY 10005

230 WEST 49TH STREET, NEW YORK, NY 10005

90-12 ROCKAWAY, OZONE PARK, NY 11416

245 W 52ND ST, A/K/A 243-259 WEST 52ND ST, NEW YORK, NY
10019

aAuwMRWH Pr

Property Insurance Issua Data: MAY 14, 2019 continued

 

Form 80-02-0005 (Rev. 1-18) Declarations Paga 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 16 of 33

CHUBE

Premises Coverages - Blanket Limits

Blanket Number and Coverages

1. BUILDING
2. PERSONAL PROPERTY

Limits Of Insurance

$ 63,746,560
$ 3,490,000

Premises Coverages If "Blanket" or "Loss Limit" is shown under Limits Of Insurance as applicable to a Premises,
please refer to the “Premises Coverages — Blanket Limits" section or the “Loss Limits Of Insurance" section above to
determine the Limit Of Insurance applicable to such Premises. “Blanket" limits are numbered for ease of reference. If a
specific limit is shown under Limits Of Insurance for a Premises Coverage, that Limit applies to such coverage, even if a

“Blanket" limit applies to other Premises Coverage at such premises.

PREMISES #1 246 W 44TH ST
NEW YORK, NEW YORK 10036

Limits Of Insurance

 

BUILDING BLANKET 1
DEDUCTIBLE $ 100,000
PERSONAL PROPERTY BLANKET 2
DEDUCTIBLE $ 15,000
BUSINESS INCOME WITH EXTRA EXPENSE $ 3,300,000
WAITING PERIOD 36 HOURS
CIVIL AUTHORITY
MILES 10
FINE ARTS $ 12,000
VALUABLE PAPERS $ 100,000
PREMISES #2 302 WEST 45TH STREET
NEW YORK, NEW YORK 10005
Limits Of Insurance
BUILDING BLANKET 1
DEDUCTIBLE $ 100,000
PERSONAL PROPERTY BLANKET 2
DEDUCTIBLE $ 15,000
BUSINESS INCOME WITH EXTRA EXPENSE $ 6,700,000
WAITING PERIOD 36 HOURS
CIVIL AUTHORITY
MILES 10
FINE ARTS $ 70,000
VALUABLE PAPERS $ 10,000
PREMISES #3 219 WEST 48TH STREET
NEW YORK, NEW YORK 10005
Property Insurance Issua Data: MAY 14, 2019 continued
Form 80-02-0005 (Rev. 1-18) Declarations Paga 2
Case 1:20-cv-06781-ALC-KNF Document 1-1

Filed 08/24/20 Page 17 of 33

 

CHUBB
Premises Coverages
(continued)
Limits Of Insurance
BUILDING BLANKET 1
DEDUCTIBLE $ 100,000
PERSONAL PROPERTY BLANKET 2
DEDUCTIBLE $ 15,000
BUSINESS INCOME WITH EXTRA EXPENSE $ 3,300,000
WAITING PERIOD 36 HOURS
CIVIL AUTHORITY
MILES 10
FINE ARTS $ 10,000
VALUABLE PAPERS $ 10,000
PREMISES #4 230 WEST 49TH STREET
NEW YORK, NEW YORK 10005
Limits Of Insurance
BUILDING BLANKET 1
DEDUCTIBLE $ 100,000
PERSONAL PROPERTY BLANKET 2
DEDUCTIBLE $ 15,000
BUSINESS INCOME WITH EXTRA EXPENSE $ 10,300,000
WAITING PERIOD 36 HOURS
CIVIL AUTHORITY
MILES 10
VALUABLE PAPERS $ 10,000
PREMISES #5 90-12 ROCKAWAY
OZONE PARK, NEW YORK 11416
Limits Of Insurance
PERSONAL PROPERTY BLANKET 2
DEDUCTIBLE $ 15,000
PREMISES #6 245 W 52ND ST
A/K/A 243-259 WEST 52ND ST
NEW YORK, NEW YORK 10019
Limits Of Insurance
BUILDING BLANKET 1
DEDUCTIBLE $ 100,000
PERSONAL PROPERTY BLANKET 2
DEDUCTIBLE $ 15,000
BUSINESS INCOME WITH EXTRA EXPENSE $ 5,800,000
WAITING PERIOD 36 HOURS
CIVIL AUTHORITY
Property Insurance Issua Data: MAY 14, 2019 continued
Form 80-02-0005 (Rev. 1-18) Declarations Paga 3
Case 1:20-cv-06781-ALC-KNF

Document 1-1

Filed 08/24/20 Page 18 of 33

 

CHUBB
Premises Coverages
(continued)
Limits Of Insurance
MILES 10
FINE ARTS $ 10,000
VALUABLE PAPERS $ 10,000
Additional Coverages
Limits Of Insurance
MISCELLANEOUS EQUIPMENT
MISCELLANEOUS EQUIPMENT $ 100,000
DEDUCTIBLE $ 1,000
Chubb. Insured:
Property Insurance Issua Data: MAY 14, 2019 last page
Declarations Paga 4

Form 80-02-0005 (Rev. 1-18)
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 19 of 33

CHUBB Property Insurance

Supplementary Declarations — Impairment Of Computer
Services — Malicious Programming

Named Insured and Mailing Address
JUJAMCYN THEATERS, LLC

246 W 44TH ST
NEW YORK, NY 10036

Producer No. 0054359-99999

Chubb Group of Insurance Companies
202B Hall's Mill Road

Whitehouse Station, NJ 08889

Policy Number 7944-46-01

Effective Date MAY 1, 2019

Issued by the stock insurance company
indicated below, herein called the company.

FEDERAL INSURANCE
COMPANY

Incorporated under the laws of
INDIANA

Producer AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

Policy Period
From: MAY 1, 2019

To: MAY 1, 2020

12:01 A.M. standard time at the Named Insured's mailing address shown above.

The Limits Of Insurance shown below:

° are provided at no additional cost to you;

° apply anywhere within the Coverage Territory; and

° do not apply when the applicable coverage has been excluded as shown in the Declarations or by endorsement to this
policy.

You may purchase increased Limits Of Insurance, and we will charge you an additional premium. If you purchase increased
Limits Of Insurance, the Limits Of Insurance shown in the Declarations will reflect your total Limit Of Insurance, including
the Limits Of Insurance shown below. Any applicable deductible will be shown in the Declarations with the coverage. If no
deductible is shown in the Declarations with the coverage, then the Property Deductible will apply. Extra Expense is not

subject to any deductible.

Property Insurance

continued

Form 80-02-0315 (Ed. 1-15) Supplementary Declarations — Impairment Of Computer Services — Malicious Programming Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 20 of 33

 

IMPAIRMENT OF COMPUTER SERVICES — MALICIOUS PROGRAMMING

INSIDE ATTACK $ 100,000
OUTSIDE ATTACK — PER OCCURRENCE $ 10,000
OUTSIDE ATTACK — ANNUAL AGGREGATE $ 50,000

OC Wa

Authorized Represeniative

Chubb. Insured*

Property Insurance

last page
Form 80-02-0315 (Ed. 1-15)

Supplementary Declarations — Impairment Of Computer Services — Malicious Programming Page 2
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 21 of 33

CHUBB’ Property Insurance

Declarations

Chubb Group of Insurance Companies
202B Hall's Mill Road
Whitehouse Station, NJ 08889

Named Insured and Mailing Address
Policy Number 7944-46-01

JUJAMCYN THEATERS, LLC

246 W 44TH ST Effective Date MAY 1, 2019

NEW YORK, NY 10036
Issued by the stock insurance company
indicated below, herein called the company.

FEDERAL INSURANCE

COMPANY

Producer No. 0054359-99999 Incorporated under the laws of
INDIANA

Producer AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

 

Policy Period

From: MAY 1, 2019 To: MAY 1, 2020
12:01 A.M. standard time at the Named Insured's mailing address shown above.

 

The following information is being provided to you in accordance with the insurance regulations of the state of New York.

Premises Coverages

PREMISES: 246 W 44TH ST
NEW YORK, NEW YORK 10036

BUILDING
CONSTRUCTION TYPE FIRE RESISTIVE AND MASONRY NON-COMBUSTIBLE
PROTECTION CLASS Ol

PREMISES: 302 WEST 45TH STREET
NEW YORK, NEW YORK 10005

BUILDING
CONSTRUCTION TYPE FIRE RESISTIVE
PROTECTION CLASS 01

PREMISES: 219 WEST 48TH STREET
NEW YORK, NEW YORK 10005

BUILDING

CONSTRUCTION TYPE FIRE RESISTIVE

PROTECTION CLASS 01

New York Mandatory continued

 

Form 80-02-0023 (Ed. 4-94) Declarations Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 22 of 33

 

Premises Coverages
(continued)

PREMISES: 230 WEST 49TH STREET
NEW YORK, NEW YORK 10005

BUILDING
CONSTRUCTION TYPE FIRE RESISTIVE
PROTECTION CLASS 01

PREMISES: 245 W 52ND ST
A/K/A 243-259 WEST 52ND ST
NEW YORK, NEW YORK 10019

BUILDING
CONSTRUCTION TYPE FIRE RESISTIVE
PROTECTION CLASS 01
Chubb. Insured:
New York Mandatory last page

 

Form 80-02-0023 (Ed. 4-94) Declarations Page 2
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 23 of 33
CHUBB Property Insurance

Supplementary Declarations - Property

Chubb Group of Insurance Companies
202B Hall's Mill Road
Whitehouse Station, NJ 08889

Named Insured and Mailing Address
Policy Number 7944-46-01

JUJAMCYN THEATERS, LLC

246 W 44TH ST Effective Date MAY 1, 2019

NEW YORK, NY 10036
Issued by the stock insurance company
indicated below, herein called the company.

FEDERAL INSURANCE

COMPANY

Producer No. (0054359-99999 Incorporated under the laws of
INDIANA

Producer AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

Policy Period

From: MAY 1, 2019 To: MAY 1, 2020
12:01 A.M. standard time at the Named Insured's mailing address shown above.

Covered Premises $500,000 Blanket Limit Of Insurance

The Blanket Limit Of Insurance shown above applies only for the Premises Coverages shown below. Unless otherwise stated,
this Blanket Limit Of Insurance applies separately at each covered premises shown in the Declarations. This Blanket Limit Of
Insurance applies in excess of the applicable deductible shown in the Declarations.

At time of loss, the first Named Insured may elect to apportion this Blanket Limit Of Insurance to one or any combination of
the Premises Coverages shown, but under no circumstance will the aggregate apportionment be permitted to exceed the
Blanket Limit Of Insurance shown above at any one covered premises. For the purpose of the application of this $500,000
Blanket Limit Of Insurance, all property at one premises shall constitute a single premises.

Separate specific Limits Of Insurance may be purchased for each of these Premises Coverages. If purchased, these Limits Of
Insurance and any applicable deductible will be shown in the Declarations with the Premises Coverages. If no deductible is
shown in the Declarations with the Premises Coverages, then the Property Deductible will apply. When a specific Limit Of
Insurance is purchased for any of these Premises Coverages, such specific Limit Of Insurance will apply in addition to
whatever amount the first Named Insured apportions to that coverage at time of loss as provided in the previous paragraphs.

Property Insurance continued
Form 80-02-0220 (Rev. 1-15) Supplementary Declarations - Property Page 1
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 24 of 33

 

Coverages Included In The Blanket Limit Of Insurance:

ACCOUNTS RECEIVABLE LEASEHOLD INTEREST — UNDAMAGED
ELECTRONIC DATA PROCESSING PROPERTY TENANT'S IMPROVEMENTS & BETTERMENTS
FINE ARTS NON — OWNED DETACHED TRAIL ERS
LEASEHOLD INTEREST - OUTDOOR TREES, SHRUBS, PLANTS OR LAWNS
BONUS PAYMENT, PAIR AND SET
PREPAID RENT, PERSONAL PROPERTY OF EMPLOYEES
SUBLEASE PROFIT, PUBLIC SAFETY SERVICE CHARGES
TENANTS’ LEASE INTEREST RESEARCH AND DEVELOPMENT PROPER TY

VALUABLE PAPERS

Property Coverages

The Limits Of Insurance shown below:

* are provided for the Premises Coverages and Additional Coverages shown at no additional cost to you;

* apply separately at each premises shown in the Declarations, except for the following Additional Coverages which
apply anywhere within the Coverage Territory:
- Any Other Location;
- Deferred Payments;

- Exhibition, Fair Or Trade Show;

- Installation;

- In Transit; or

- Mobile Communication Property (greater than 1,000 feet from a premises shown in the Declarations); and

* do not apply when the applicable coverage has been excluded as shown in the Declarations or by endorsement to this
policy.

The Limits Of Insurance for:

. Debris Removal; and

. Preparation Of Loss Fees,

apply separately at each premises shown in the Declarations or anywhere within the Coverage Territory.

You may purchase increased Limits Of Insurance, and we will charge you an additional premium. If you purchase increased
Limits Of Insurance for any of these coverages, the Limits Of Insurance shown in the Declarations will reflect your total Limit
Of Insurance, including the Limits Of Insurance shown below. Any applicable deductible will be shown in the Declarations
with the coverage. If no deductible is shown in the Declarations with the coverage, then the Property Deductible will apply.
Extra Expense Coverage is not subject to any deductible.

Extra expense is subject to the:

* Business Income With Extra Expense contract and Business Income With Extra Expense And Research And
Development Income contract if purchased; or

* Extra Expense contract, if the Business Income With Extra Expense contract or Business Income With Extra Expense
And Research And Development Income contract is not purchased.

Property Insurance continued

 

Form 80-02-0220 (Rev. 1-15) Supplementary Declarations - Property Page 2
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 25 of 33
CHUBB Property Insurance
Supplementary Declarations - Property

Effective Date MAY 1, 2019

Policy Number 7944-46-01

Property Coverages Limit Of Insurance

ANY OTHER LOCATION

ACCOUNTS RECEIVABLE $ 75,000
BUILDING COMPONENTS $ 75,000
ELECTRONIC DATA PROCESSING PROPERTY $ 75,000
FINE ARTS $ 75,000
PERSONAL PROPERTY $ 75,000
RESEARCH AND DEVELOPMENT PROPERTY $ 75,000
VALUABLE PAPERS $ 75,000
DEBRIS REMOVAL
PREMISES SHOWN IN THE DECLARATIONS $ 500,000
ANY OTHER LOCATION $ 50,000
IN TRANSIT $ 50,000
DEFERRED PAYMENTS $ 50,000
EXHIBITION, FAIR OR TRADE SHOW
ELECTRONIC DATA PROCESSING PROPERTY $ 75,000
FINE ARTS $ 75,000
PERSONAL PROPERTY $ 75,000
EXTRA EXPENSE $ 250,000
FUNGUS CLEAN -UP OR REMOVAL $ 50,000
INSTALLATION
ANY JOB SITE $ 50,000
IN TRANSIT $ 50,000
Property Insurance continued

 

Form 80-02-0220 (Rev. 1-15) Supplementary Declarations - Property Page 3
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20

Page 26 of 33

 

Property Coverages

IN TRANSIT

ACCOUNTS RECEIVABLE
BUILDING COMPONENTS
ELECTRONIC DATA PROCESSING PROPERTY
FINE ARTS
PERSONAL PROPERTY
VALUABLE PAPERS

LOSS OF MASTER KEY

LOSS PREVENTION EXPENSES

MOBILE COMMUNICATION PROPERTY
(GREATER THAN 1,000 FEET FROM A PREMISES
SHOWN IN THE DECLARATIONS )

MONEY & SECURITIES

ON PREMISES
OFF PREMISES

POLLUTANT CLEAN-UP OR REMOVAL
PROCESSING WATER

PREPARATION OF LOSS FEES

The following displays the Coverages and the applicable Limits Of Insurance for:

Newly Acquired Premises Or Newly Acquired Or
Constructed Property

BUILDING

PERSONAL PROPERTY

PERSONAL PROPERTY AT EXISTING PREMISES
ELECTRONIC DATA PROCESSING EQUIPMENT
ELECTRONIC DATA

COMMUNICATION PROPERTY

FINE ARTS

Property Insurance

Limit Of Insurance

50,000
50,000
50,000
50,000
50,000
50,000

PPAAA AH

$ 25,000

$ 25,000

$ 25,000

25,000
25,000

Sih

$ 50,000
$ 25,000

$ 25,000

Limit Of Insurance

$5,000,000
$2,500,000
$ 100,000
$2,500,000
$ 250,000
$ 250,000

$ 50,000

continued

 

Form 80-02-0220 (Rev. 1-15) Supplementary Declarations - Property

Page 4
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 27 of 33

CHUBB Property Insurance

Supplementary Declarations - Property

Effective Date MAY 1, 2019

Policy Number 7944-46-01

You may purchase increased Limits Of Insurance for any of the Newly Acquired Premises or Newly Acquired or Constructed
Property Limits Of Insurance shown above and we will charge you an additional premium. If you purchase such increased

Limits Of Insurance, the Limits Of Insurance shown in the Declarations will reflect your total limit, including the Limits Of
Insurance shown above.

OC Wa

Authorized Represeniative

Chubb. Insured*

Property Insurance

last page
Form 80-02-0220 (Rev. 1-15) Supplementary Declarations - Property

Page 5
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 28 of 33
CHUBB’ Property Insurance

Supplementary Declarations — Business Income

Chubb Group of Insurance Companies
202B Hall's Mill Road
Whitehouse Station, NJ 08889

Named Insured and Mailing Address
Palicy Number 7944-46-01

JUJAMCYN THEATERS, LLC

246 W 44TH ST Effective Date MAY 1, 2019

NEW YORK, NY 10036
Issued by the stack insurance company
indicated belaw, herein called the company.

FEDERAL INSURANCE

COMPANY

Praducer No. 0054359-99999 Incorparated under the laws of
INDIANA

Praducer AON ALBERT G RUBEN INSURANCE SERVICES INC.

15303 VENTURA BLVD #1200
SHERMAN OAKS, CA 91403-0000

Policy Period

From: MAY 1, 2019 To: MAY 1, 2020
12:01 A.M. standard time at the Named Insured's mailing address shown above.

Additional Business Income Coverages

The Limits Of Insurance shown below are provided for the Premises Coverages and Additional Coverages shown at no
additional cost to you. You may purchase increased Limits Of Insurance, and we will charge you an additional premium. If
you purchase increased Limits Of Insurance for any of these coverages, the Limits Of Insurance shown in the Declarations
will reflect your total Limit Of Insurance, including the Limits Of Insurance shown below.

Except for Dependent Business Premises, Any Other Location, Exhibition, Fair or Trade Show and Preparation Of Loss
Fees, the Limits Of Insurance shown below apply at each premises for which you have purchased a Limit Of Insurance for
Business Income as shown in the Declarations.

The Limit Of Insurance for Dependent Business Premises applies:

° at each of your premises for which you have purchased a Limit Of Insurance for Business Income as shown in the
Declarations;
° separately to each occurrence, regardless of the number of dependent business premises that sustain covered direct

physical loss or damage; and

° only if such direct physical loss or damage causes a business income loss (or extra expense loss if Business Income
With Extra Expense is purchased) at your premises for which you have purchased a Limit Of Insurance for Business
Income as shown in the Declarations,

provided that actual loss for such premises is the direct result of direct physical loss or damage, by a covered peril, to the
dependent business premises.

Property Insurance continuad
Form 80-02-0225 (Ed. 7-03) Supplementary Declarations - Business Income Paga 7

 
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 29 of 33

 

If you increase the $250,000 Limit Of Insurance for Dependent Business Premises as provided for in this Supplementary
Declarations, such increased Limit Of Insurance:

° will be shown in the Declarations and will reflect your total Dependent Business Premises Limit Of Insurance at the
applicable dependent business premises shown in the Declarations; and

° is the most we will pay in any one occurrence at all premises for which a Limit Of Insurance for Business Income is
shown in the Declarations.

The Limit Of Insurance for Any Other Location or Exhibition, Fair or Trade Show applies within the Coverage Territory of

this policy.
The Limit Of Insurance for Preparation Of Loss Fees applies at each premises shown in the Declarations or anywhere within
the Coverage Territory.

Business Income Coverages Limit Of Insurance
ANY OTHER LOCATION $ 50,000
CONTRACTUAL PENALTIES $ 25,000
DEPENDENT BUSINESS PREMISES $ 250,000
EXHIBITION, FAIR OR TRADE SHOW $ 25,000
PREPARATION OF LOSS FEES $ 25,000
INGRESS & EGRESS $ 50,000
LOSS OF UTILITIES $ 25,000
POLLUTANT CLEAN-UP OR REMOVAL $ 25,000

The following displays the coverage and the applicable Limit Of Insurance provided for each newly acquired premises:

Newly Acquired Premises Limit Of Insurance

BUSINESS INCOME $ 250,000

Authorized Representative QO NX: “Q)

 

Chubb. Insured:

Property Insurance last page
Form 80-02-0225 (Ed. 7-03) Supplementary Declarations - Business Income Page 2

 
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 30 of 33

Property Insurance

Building And Personal Property

Table Of Contents

Section

Premises Coverages

Additional Coverages

Debris Removal Coverage
Policy Exclusions

Additional Exclusions

Limits Of Insurance

Deductible

Loss Payment Basis

Loss Payment Basis Exceptions
Loss Payment Limitations
Conditions (Including Coverage Territory)
Additional Condition

Definitions

Page No.

13
14
18
21
22
22
25
27
28
28

29

 

Form 80-02-1000 (Rav. 6-05) Contract

Paga 1 of 29

<iAmvmvo0eE 7

HoOrdAZOO0

oz> QO2z—-oOr=-co

rrzowo ums

<iAmwmvo0eE74
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 31 of 33

 

THIS PAGE INTENTIONALLY LEFT BLANK

 

Form 80-02-1000 (Rav. 6-05) Contract Paga 2 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 32 of 33

CHUBE

Premises Coverages

Building Or Personal
Property

Burglary Damage To
Building

Fungus Clean-up Or
Removal

Property Insuranca

Building And Personal Property

Contract

Words and phrases that appear in bold print have special meanings and are defined in the
Property/Business Income Conditions And Definitions form included in this policy.

Throughout this contract, the words “you” and “your” refer to the Named Insured shown in the

2 66

Declarations of this policy. The words “we”, “us” and “our” refer to the company providing this
insurance.

The following Premises Coverages apply only at those premises for which a Limit Of Insurance
applicable to such coverages is shown in the Declarations.

Except as otherwise provided, the loss or damage must:
° be caused by or result from a peril not otherwise excluded; and

° occur at, or within 1,000 feet of, the premises shown in the Declarations.

We will pay for direct physical loss or damage to:
° building; or
° personal property,

caused by or resulting from a peril not otherwise excluded, not to exceed the applicable Limit Of
Insurance for Building Or Personal Property shown in the Declarations.

We will pay for direct physical loss or damage to a building:

° you do not own;
° you occupy; and
° for which you are contractually liable,

caused by or resulting from burglary or any attempt at burglary, not to exceed the Limit Of
Insurance for Personal Property shown in the Declarations for the premises where the loss or
damage occurred.

This Premises Coverage does not apply:
° to ensuing loss or damage caused by or resulting from a peril not otherwise excluded; or

° if a Limit Of Insurance for Building applicable to the premises, where the loss or damage
occurred, is shown in the Declarations.

We will pay the costs you incur to clean up, remove, restore or replace covered property because of
the presence of fungus at the premises shown in the Declarations.

The most we will pay at the premises for the sum of all such covered costs that occur during each
separate 12-month policy period, regardless of whether this Premises Coverage appears in any other
contract or contracts that form part of this policy is the applicable Limit Of Insurance for Fungus
Clean-up Or Removal shown in the Declarations.

 

Form 80-02-1000 (Rev. 6-05)

Contract Paga 3 of 29
Case 1:20-cv-06781-ALC-KNF Document 1-1 Filed 08/24/20 Page 33 of 33

 

Premises Coverages

Fungus Clean-up Or
Removal
(continued)

Leasehold Interest -
Bonus Payment, Prepaid
Rent, Sublease Profit,
Tenants’ Lease Interest

Leasehold Interest -
Undamaged Tenant's
Improvements And
Betterments

Property Insuranca

We will not pay for the costs to test for, monitor, contain, treat, detoxify or neutralize, or in any way
respond to or assess the effects of fungus, other than payment for testing that is performed during
the clean-up or removal of fungus,

This Premises Coverage does not apply if the presence of fungus:
A. _ is caused by or results from:
1, a peril that is excluded under this insurance; or

2. moisture, other than water or flood, if the flood would be covered under this
insurance;

B. _ existed prior to the effective date shown in the Declarations;

C. is not reported to us in writing as soon as possible after you first become aware, or in the
exercise of reasonable care, should have become aware, of the presence of fungus; or

D. _ is at premises that has been specifically excluded in the Declarations or by endorsement to
this policy.

We will pay for the:
bonus payment;
° prepaid rent;
° sublease profit; or
° tenants’ lease interest,

loss you incur directly resulting from the cancellation of your written lease for the premises shown
in the Declarations, not to exceed the applicable Limit Of Insurance for:

. Bonus Payment;

° Prepaid Rent;

. Sublease Profit; or

° Tenants’ Lease Interest,

shown under Leasehold Interest in the Declarations.
Cancellation of the lease must be:

. by the lessor;

° by a valid condition of your lease; and

° due to direct physical loss or damage to a building caused by or resulting from a peril not
otherwise excluded at the premises shown in the Declarations.

We will pay for the value of undamaged tenant’s improvements and betterments when your
lease is canceled:

° by the lessor; and

° by a valid condition of your lease,

 

Form 80-02-1000 (Rev. 6-05) Contract Page 4 of 29
